Exhibit 10(vvv)

 

 

 

SECURITY AGREEMENT

 

made by

 

K. HOVNANIAN ENTERPRISES, INC.,
HOVNANIAN ENTERPRISES, INC.

 

and certain of their respective Subsidiaries

 

in favor of

 

WILMINGTON TRUST, NATIONAL ASSOCIATION

 

as Agent

 

Dated as of September 10, 2018

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

  Page  

ARTICLE 1

DEFINED TERMS

Section 1.01.

Definitions

2

Section 1.02.

Other Definitional Provisions

6

 

ARTICLE 2

GRANT OF SECURITY INTEREST

 

 

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 3.01.

Title: No Other Liens

8

Section 3.02.

Perfected Priority Liens

9

Section 3.03.

Jurisdiction of Organization; Chief Executive Office

9

Section 3.04.

Farm Products

9

Section 3.05.

Investment Property

9

Section 3.06.

Receivables

9

Section 3.07.

Perfection Certificate.

9

     

ARTICLE 4

COVENANTS

 

 

 

Section 4.01.

Maintenance of Perfected Security Interest; Further Documentation

9

Section 4.02.

Changes In Name, Etc

10

Section 4.03.

Delivery of Instruments, Certificated Securities and Chattel Paper

10

Section 4.04.

Intellectual Property

10

     

ARTICLE 5

INVESTING AMOUNTS IN THE SECURITIES ACCOUNTS

 

 

 

Section 5.01.

Investments

11

Section 5.02.

Liability

11

     

ARTICLE 6

REMEDIAL PROVISIONS

 

 

 

Section 6.01.

Certain Matters Relating to Receivables

11

Section 6.02.

Communications with Obligors: Grantors Remain Liable

12

Section 6.03.

Proceeds to Be Turned Over to Agent

13

Section 6.04.

Application of Proceeds

13

Section 6.05.

Code and Other Remedies

13

Section 6.06.

Subordination

14

Section 6.07.

Deficiency

14

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE 7

THE AGENT

 

 

 

Section 7.01.

Agent’s Appointment as Attorney-in-fact, Etc

15

Section 7.02.

Duty of Agent

17

Section 7.03.

Execution of Financing Statements

17

Section 7.04.

Authority of Agent

17

     

ARTICLE 8

MISCELLANEOUS

 

 

 

Section 8.01.

Amendments in Writing

17

Section 8.02.

Notices

18

Section 8.03.

No Waiver by Course of Conduct; Cumulative Remedies

18

Section 8.04.

Enforcement Expenses; Indemnification

18

Section 8.05.

Successors and Assigns

18

Section 8.06.

Set-off

19

Section 8.07.

Counterparts

19

Section 8.08.

Severability

19

Section 8.09.

Section Headings

19

Section 8.10.

Integration

19

Section 8.11.

Governing Law

19

Section 8.12.

Submission to Jurisdiction; Waivers

20

Section 8.13.

Acknowledgments

20

Section 8.14.

Additional Grantors

21

Section 8.15.

Releases

21

Section 8.16.

Waiver of Jury Trial

21

Section 8.17.

Control Agreements

21

Section 8.18.

Agent Privileges, Powers and Immunities

21

 

Schedule A – List of Entities

 

Schedule B – Commercial Tort Claims

 

Schedule C – Actions Required To Perfect

 

Exhibit A – Intellectual Property Security Agreement

 

Exhibit B – Joinder Agreement

 

Exhibit C – Perfection Certificate

 

 

--------------------------------------------------------------------------------

 

 

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (the “Agreement”), dated as of September 10, 2018, is
made by K. Hovnanian Enterprises, Inc., a California corporation (the
“Borrower”), Hovnanian Enterprises, Inc., a Delaware corporation (“Holdings”),
and each of the signatories listed on Schedule A hereto (the Borrower, Holdings
and such signatories, together with any other entity that may become a party
hereto as provided herein, the “Grantors”), in favor of Wilmington Trust,
National Association, as Administrative Agent in its capacity as collateral
agent (in such capacity, the “Agent”) for the benefit of itself and the Lenders
(as defined below).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, Holdings and each of the other Guarantors party thereto
have entered into the Credit Agreement dated as of January 29, 2018, as amended
by the First Amendment dated as of May 14, 2018 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”) with Wilmington Trust, National Association, as Administrative Agent
and the Lenders party thereto;

 

WHEREAS, the Borrower, Holdings, the Guarantors party thereto, Wilmington Trust,
National Association, in its capacity as Senior Credit Agreement Administrative
Agent (as defined therein), Wilmington Trust, National Association, in its
capacity as Mortgage Tax Collateral Agent (as defined therein) and Wilmington
Trust, National Association, in its capacity as the Junior Joint Collateral
Agent (as defined therein) have entered into the Amended and Restated
Intercreditor Agreement dated as of September 8, 2016 and the Borrower,
Holdings, the Subsidiary Guarantors named therein, Wilmington Trust, National
Association, as Trustee (as defined therein) and Notes Collateral Agent (as
defined therein), Wilmington Trust, National Association, as Senior Credit
Agreement Administrative Agent, Wilmington Trust, National Association, as
Junior Joint Collateral Agent and Wilmington Trust, National Association, as
Mortgage Tax Collateral Agent have entered into the Joinder to the Amended and
Restated Intercreditor Agreement, dated as of July 27, 2017 (as the same may be
amended, supplemented, amended or restated or otherwise modified from time to
time, the “Amended and Restated Intercreditor Agreement”);

 

WHEREAS, the Administrative Agent is entering into the Joinder to the Amended
and Restated Intercreditor Agreement dated as of the date hereof, pursuant to
which the Agent becomes party to the Amended and Restated Intercreditor
Agreement for the benefit of itself and the Lenders.

 

WHEREAS, the Loans constitute First-Lien Indebtedness under the Amended and
Restated Intercreditor Agreement;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes Holdings, the Borrower’s parent company, and each other Grantor;

 

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
borrowing of Loans; and

 

NOW, THEREFORE, in consideration of the premises and to induce Lenders to make
the extensions of credit contemplated by the Credit Agreement, each Grantor
hereby agrees with the Agent, for the ratable benefit of the Secured Parties, as
follows:

 

Article 1     
Defined Terms

Section 1.01.     Definitions.   Definitions set forth above are incorporated
herein and unless otherwise defined herein, terms defined in the Credit
Agreement and used herein (including the recitals above) shall have the meanings
respectively given to them in the Credit Agreement, and the following terms are
used herein as defined in the New York UCC: Accounts, Chattel Paper, Commercial
Tort Claims, Deposit Account, Documents, Equipment, Electronic Chattel Paper,
Farm Products, Fixtures, General Intangibles, Goods, Payment Intangibles,
Instruments, Inventory, Investment Property, Letter of Credit Rights, Payment
Intangibles, Securities Accounts, Software and Supporting Obligations.

 

(b)     The following terms shall have the following meanings:

 

“Additional Pari Passu Liens”: any liens on the Collateral which secure
Additional Secured Obligations on an equal and ratable basis with the Secured
Obligations, provided that such liens are permitted by the Credit Agreement.

 

“Additional Pari Passu Collateral Agent”: the agent or other representative with
respect to any Additional Secured Obligations in favor of which any Additional
Pari Passu Liens are granted.

 

“Additional Secured Obligations”: any obligations arising pursuant to any
Indebtedness permitted to be secured on a pari passu basis with the Loans
pursuant to the Credit Agreement (including for the avoidance of doubt any
guarantees with respect thereto).

 

“Agreement”: this Security Agreement, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Cash Equivalents”: (i) cash, marketable direct obligations of the United States
of America or any agency thereof, and certificates of deposit, demand deposits,
time deposits, or repurchase agreements issued by any bank with a capital and
surplus of at least $25,000,000 organized under the laws of the United States of
America or any state thereof, state or municipal securities with a rating of A-1
or better by Standard & Poor’s or by Moody’s or F-1 by Fitch, provided that such
obligations, certificates of deposit, demand deposits, time deposits, and
repurchase agreements have a maturity of less than one year from the date of
purchase, and (ii) investment grade commercial paper or debt or commercial paper
issued by any bank with a capital and surplus of at least $25,000,000 organized
under the laws of the United States of America or any state thereof having a
maturity date of one year or less from the date of purchase, and (iii) funds
holding assets primarily consisting of those described in clauses (i) and (ii).

 

“Collateral”: as defined in Article 2.

 

“Collateral Account”: any collateral account established by the Agent as
provided in Section 6.01 or 6.03.

 

“Collateral Agency Agreement”: an intercreditor or collateral agency agreement
entered into between the Additional Pari Passu Collateral Agent(s) and the Agent
on terms reasonably satisfactory to the Agent, the Borrower and Holdings,
setting forth the respective rights of the Secured Parties and the Additional
Pari Passu Collateral Agent(s) and the holders of Additional Secured Obligations
with respect to the Collateral and providing, among other things, that (x) the
Additional Pari Passu Liens shall rank equally with the liens securing the
Secured Obligations, (y) any proceeds of the Collateral shall be applied ratably
to the Secured Obligations and the Additional Secured Obligations and (z) the
Agent, including at the direction of the Lenders, shall be entitled to take such
actions, or to direct any agent appointed pursuant to the Collateral Agency
Agreement to take such actions, as are permitted hereby, by the Credit
Agreement, by the Amended and Restated Intercreditor Agreement; provided that
any such intercreditor or collateral agency agreement shall provide that in the
event of any conflicting instructions from the Lenders and any holders of the
Additional Secured Obligations, the instruction of the holders of the series
with the greatest principal amount of outstanding Obligations shall prevail.

 

“Contracts”: any contracts and agreements for the purchase, acquisition or sale
of real or personal property or the receipt or performance of services, any
contract rights relating thereto, and all other rights to such contract or
agreements and any right to payment for or to receive moneys due or to become
due for items sold or leased or for services rendered, together with all rights
of any Grantor to damages arising thereunder or to perform and to exercise all
remedies thereunder.

 

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee, granting any right under any Copyright, including, without limitation,
the grant of rights to distribute, exploit and sell materials derived from any
Copyright.

 

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.

 

“Deposit Accounts”: the collective reference to each Deposit Account (as such
term is defined in Section 1.01(a) hereof) in the name of the applicable
Grantor, together with any one or more securities accounts into which any monies
on deposit in any such Deposit Account may be swept or otherwise transferred now
or hereafter and from time to time, and any additional, substitute or successor
Deposit Account.

 

“Excluded Accounts” shall mean at any time those deposit, checking or securities
accounts of any of the Grantors (i) that individually have an average monthly
balance (over the most recent ended 3-month period) less than $250,000 and which
together do not have an average monthly balance (for such 3-month period) in
excess of $2,000,000 in the aggregate, (ii) all escrow accounts (in which funds
are held for or of others by virtue of customary real estate practice or
contractual or legal requirements), (iii) the account holding amounts dedicated
to the “Marie Fund” established by the Grantors for the benefit of their
employees (so long as the Grantors’ deposits therein and withdrawals therefrom
are consistent with past practice) and (iv) such other accounts with respect to
which Holdings determines that the cost of perfecting a Lien thereon is
excessive in relation to the benefit thereof (as reasonably determined by
Holdings’ Board of Directors in a board resolution delivered to the Agent).

 

“Guarantors”: the collective reference to each Grantor other than the Borrower.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges, whether arising under United States, multinational or foreign laws,
in, to and under the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC, and (ii)
whether or not constituting “investment property” as so defined, all Pledged
Notes.

 

“Law”: any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award of or
settlement agreement with any Official Body.

 

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Official Body”: any national, federal, state, local or other governmental or
political subdivision or any agency, authority, board, bureau, central bank,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.

 

“Patent License”: all written agreements providing for the grant by or to any
Grantor of any right to manufacture, use or sell any invention covered in whole
or in part by a Patent.

 

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof, (ii) all
applications for letters patent of the United States or any other country and
all divisions, continuations and continuations-in-part thereof, and (iii) all
rights to obtain any reissues or extensions of the foregoing.

 

“Perfection Certificate”: with respect to any Grantor, a certificate
substantially in the form of Exhibit C, completed and supplemented with the
schedules contemplated thereby, and signed by an officer of such Grantor.

 

“Pledged Notes”: all promissory notes issued to or held by any Grantor.

 

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Receivable”: any right to payment for real or personal property sold or leased
or for services rendered, whether or not such right is evidenced by a Contract,
an Instrument or Chattel Paper and whether or not it has been earned by
performance (including, without limitation, any Account).

 

“Secured Obligations”: all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Loan Obligations of the Loan
Parties under the Loan Documents include the obligation to pay principal,
interest, charges, expenses, fees, Attorney Costs indemnities and other amounts
payable by any Loan Party under any Loan Document.

 

“Secured Parties”: the collective reference to the Administrative Agent, the
Agent, the Mortgage Tax Collateral Agent, the Lenders, the Supplemental
Administrative Agent, if any, and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 8.05 of the Credit
Agreement.

 

“Securities Accounts”: the collective reference to the securities accounts in
the name of the applicable Grantor and any additional, substitute or successor
account.

 

“Trademark License”: any written agreement providing for the grant by or to any
Grantor of any right to use any Trademark.

 

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now owned or hereafter acquired, all registrations and recordings thereof, and
all applications in connection therewith, whether in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State thereof or any other country or any political subdivision thereof, and
all common-law rights related thereto, and (ii) the right to obtain all renewals
thereof.

 

“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

 

Section 1.02.     Other Definitional Provisions.

 

(a)     The words “hereof,” “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.

 

(b)     The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

 

(c)     Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

Article 2     
Grant of Security Interest

Each Grantor hereby grants to the Agent, for the ratable benefit of the Secured
Parties, a security interest in, all of the following property now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:

 

(a)     all Accounts;

 

(b)     all Chattel Paper (including, Electronic Chattel Paper);

 

(c)     all Commercial Tort Claims (including those claims listed on Schedule B
hereto, in which the claim amount individually exceeds $2,000,000, as such
schedule is amended or supplemented from time to time);

 

(d)     all Contracts;

 

(e)     all Securities Accounts;

 

(f)     all Deposit Accounts;

 

(g)     all Documents (other than title documents with respect to vehicles);

 

(h)     all Equipment;

 

(i)     all Fixtures;

 

(j)     all General Intangibles;

 

(k)     all Goods;

 

(l)     all Instruments;

 

(m)     all Intellectual Property;

 

(n)     all Inventory;

 

(o)     all Investment Property;

 

(p)     all letters of credit;

 

(q)     all Letter of Credit Rights;

 

(r)     all Payment Intangibles;

 

(s)     all Vehicles and title documents with respect to Vehicles;

 

(t)     all Receivables;

 

(u)     all Software;

 

(v)     all Supporting Obligations;

 

(w)     to the extent, if any, not included in clauses (a) through (v) above,
each and every other item of personal property whether now existing or hereafter
arising or acquired;

 

(x)     all books and records pertaining to any of the Collateral; and

 

(y)     to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

 

provided, however, that notwithstanding any of the other provisions set forth in
this Article 2 (and notwithstanding any recording of the Agent’s Lien in the
U.S. Patent and Trademark Office or other registry office in any jurisdiction),
this Agreement shall not constitute a grant of a security interest in, and the
Collateral shall not include, (i) any property or assets constituting “Excluded
Property” (as defined in the Credit Agreement) or (ii) any property to the
extent that such grant of a security interest is prohibited by any applicable
Law of an Official Body, requires a consent not obtained of any Official Body
pursuant to such Law or is prohibited by, or constitutes a breach or default
under or results in the termination of or gives rise to any right of
acceleration, modification or cancellation or requires any consent not obtained
under, any contract, license, agreement, instrument or other document evidencing
or giving rise to such property or, in the case of any Investment Property, or
Pledged Note, any applicable shareholder or similar agreement, except to the
extent that such Law or the term in such contract, license, agreement,
instrument or other document or shareholder or similar agreement providing for
such prohibition, breach, default or termination or requiring such consent is
ineffective under applicable Law including Sections 9-406, 9-407, 9-408 or 9-409
of the New York UCC (or any successor provision or provisions); provided,
further, that no security interest shall be granted in United States
“intent-to-use” trademark or service mark applications unless and until
acceptable evidence of use of the trademark or service mark has been filed with
and accepted by the U.S. Patent and Trademark Office pursuant to Section 1(c) or
Section 1(d) of the Lanham Act (U.S.C. 1051, et. seq.), and to the extent that,
and solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark or
service mark applications under applicable federal Law. After such period and
after such evidence of use has been filed and accepted, each Grantor
acknowledges that such interest in such trademark or service mark applications
will become part of the Collateral. The Agent agrees that, at any Grantor’s
reasonable request and expense, it will provide such Grantor confirmation that
the assets described in this paragraph are in fact excluded from the Collateral
during such limited period only upon receipt of an Officers’ Certificate or an
Opinion of Counsel to that effect. Notwithstanding the foregoing, in the event
that Rule 3-16 of Regulation S-X under the Securities Act requires (or is
replaced with another rule or regulation, or any other law, rule or regulation
is adopted, which would require) the filing with the SEC of separate financial
statements (including if the Loans were “Securities” under the Securities Act)
of the Borrower, any Guarantor or of K. Hovnanian JV Holdings, L.L.C., then the
capital stock or other securities of the Borrower, such Guarantor or of K.
Hovnanian JV Holdings, L.L.C., as applicable, shall automatically be deemed
released and not to be and not to have been part of the Collateral but only to
the extent necessary to not be subject to such requirement. In such event, this
Agreement may be amended or modified, without the consent of any Lender, upon
the Agent’s receipt of a written authorization from the Borrower stating that
such amendment is permitted hereunder, which the Agent shall be entitled to
conclusively rely upon, to the extent necessary to evidence the release of the
lien created hereby on the shares of capital stock or other securities that are
so deemed to no longer constitute part of the Collateral.

 

Article 3     
Representations and Warranties

To induce the Lenders to make the extensions of credit contemplated by the
Credit Agreement, each Grantor hereby represents and warrants to the Agent and
each other Secured Party that:

 

Section 3.01.     Title: No Other Liens. Except for the security interest
granted to the Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement, such Grantor owns each item of the Collateral free and clear of
any and all Liens or claims of others except for the Permitted Liens. None of
the Grantors has filed or consented to the filing of any financing statement or
other public notice with respect to all or any part of the Collateral in any
public office, except with respect to Permitted Liens.

 

Section 3.02.     Perfected Priority Liens. The security interests granted
pursuant to this Agreement upon completion of the filings and other actions
specified on Schedule C (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered, or will be delivered within
the time periods set forth in Schedule C, to the Agent in completed form) (a)
will constitute valid perfected (to the extent such security interest can be
perfected by such filings or actions) security interests in all of the
Collateral in favor of the Agent, for the ratable benefit of the Secured
Parties, as collateral security for the Secured Obligations, enforceable in
accordance with the terms hereof against all creditors of such Grantor and any
Persons purporting to purchase any Collateral from such Grantor and (b) are
prior to all other Liens on the Collateral in existence on the date hereof
except for Permitted Liens.

 

Section 3.03.     Jurisdiction of Organization; Chief Executive Office. On the
date hereof, such Grantor’s exact legal name, jurisdiction of organization, and,
to the extent required to be listed therein, the location of such Grantor’s
chief executive office or sole place of business or principal residence, as the
case may be, are specified in the Perfection Certificate.

 

Section 3.04.     Farm Products. None of the Collateral constitutes, or is the
Proceeds of, Farm Products.

 

Section 3.05.     Investment Property. Such Grantor is the record and beneficial
owner of, and has good title to, the Investment Property pledged by it
hereunder, free of any and all Liens or options in favor of, or claims of, any
other Person, except the Permitted Liens.

 

Section 3.06.     Receivables. No amount payable in excess of $2,000,000 in the
aggregate to all Grantors under or in connection with any Receivables is
evidenced by any Instrument or Chattel Paper which has not been delivered to the
Agent.

 

Section 3.07.     Perfection Certificate. The Perfection Certificate has been
duly prepared, completed and executed and the information set forth therein,
including the exact legal name and jurisdiction of organization of each Grantor,
is correct and complete in all material respects as of the Closing Date.

 

Article 4     
Covenants

Each Grantor covenants and agrees with the Agent and the other Secured Parties
that, from and after the date of this Agreement until the payment in full of all
outstanding Secured Obligations:

 

Section 4.01.     Maintenance of Perfected Security Interest; Further
Documentation.   Such Grantor shall maintain the security interest created by
this Agreement as a perfected security interest to the extent required by this
Agreement having at least the priority described in Section 3.02 and shall
defend such security interest against the claims and demands of all Persons
whomsoever other than any holder of Permitted Liens.

 

(b)     At any time and from time to time, and at the sole expense of such
Grantor, such Grantor will promptly and duly execute and deliver, and have
recorded, such further instruments and documents and take such further actions
as shall be required by applicable law for the purpose of obtaining, perfecting
or preserving the security interests purported to be granted under this
Agreement and of the rights and remedies herein granted, including, without
limitation, (i) filing any financing or continuation statements under the
Uniform Commercial Code (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby and (ii) subject to
Section 6.14(c) of the Credit Agreement, in the case of the Deposit Accounts,
Investment Property, Letter of Credit Rights and the Securities Accounts and any
other relevant Collateral, taking any actions necessary to enable the Agent to
obtain “control” (within the meaning of the applicable Uniform Commercial Code)
with respect thereto, provided that the Grantor shall not be required to take
any of the actions set forth in this clause (ii) with respect to Excluded
Accounts.

 

(c)     If any Grantor shall at any time acquire a Commercial Tort Claim, in
which the claim amount individually exceeds $2,000,000, such Grantor shall
promptly notify the Agent in a writing signed by such Grantor of the details
thereof and grant to the Agent for the benefit of the Secured Parties in such
writing a security interest therein and in the Proceeds thereof, with such
writing to be in form and substance required by applicable law and such writing
shall constitute a supplement to Schedule B hereto.

 

Section 4.02.     Changes In Name, Etc. Such Grantor will, within thirty (30)
calendar days after any change its jurisdiction of organization or change its
name, provide written notice thereof to the Agent.

 

Section 4.03.     Delivery of Instruments, Certificated Securities and Chattel
Paper. If any amount in excess of $2,000,000 in the aggregate payable under or
in connection with any of the Collateral shall be or become evidenced by any
Instrument, certificated security or Chattel Paper, such Instrument,
certificated security or Chattel Paper shall be promptly delivered to the Agent,
duly indorsed, to be held as Collateral pursuant to this Agreement.

 

Section 4.04.     Intellectual Property. Whenever such Grantor, either by itself
or through any agent, employee, licensee or designee, shall file an application
for the registration of any Intellectual Property with the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or any political subdivision thereof, such Grantor shall report such filing to
the Agent on or before the date upon which Holdings is required to file reports
with the Administrative Agent pursuant to Section 6.12 of the Credit Agreement
for the fiscal quarter in which such filing occurs. Such Grantor shall execute
and deliver, and have recorded, any and all agreements, instruments, documents,
and papers as may be necessary to create and perfect the Agent’s and the other
Secured Parties’ security interest in any registered or applied for Copyright,
Patent or Trademark and the goodwill and General Intangibles of such Grantor
relating thereto or represented thereby. Nothing in this Agreement prevents any
Grantor from discontinuing the use or maintenance of its Intellectual Property
if such Grantor determines in its reasonable business judgment that such
discontinuance is desirable in the conduct of its business.

 

(b)     Such Grantor’s obligations under Section 4.04(a) above shall include
executing and delivering, and having recorded, with respect to such Collateral,
an agreement substantially in the form of the Intellectual Property Security
Agreement attached hereto as Exhibit A.

 

Article 5     
Investing Amounts in the Securities Accounts

Section 5.01.     Investments. If requested by the Borrower in writing, the
Agent will, from time to time, invest amounts on deposit in the Deposit Accounts
or Securities Accounts in which the Agent for the benefit of the Secured Parties
holds a first priority, perfected security interest, in Cash Equivalents
pursuant to the written instructions of the Borrower. All investments may, at
the option of the Agent, be made in the name of the Agent or a nominee of the
Agent and in a manner that preserves the Borrower’s ownership of, and the
Agent’s perfected first priority Lien on, such investments. All income received
from such investments shall accrue for the benefit of the Borrower and shall be
credited (promptly upon receipt by the Agent) to a Deposit Account or Securities
Account, in which the Agent for the benefit of the Secured Parties holds a first
priority, perfected security interest. The Borrower will only direct the Agent
to make investments in which the Agent can obtain a first priority, perfected
security interest, and the Borrower hereby agrees to execute promptly any
documents which may be required to implement or effectuate the provisions of
this Section.

 

Section 5.02.     Liability. The Agent shall have no responsibility to the
Borrower for any loss or liability arising in respect of the investments in the
Deposit Accounts or Securities Accounts in which the Agent for the benefit of
the Secured Parties holds a first priority, perfected security interest
(including, without limitation, as a result of the liquidation of any thereof
before maturity), except to the extent that such loss or liability is found to
be based on the Agent’s gross negligence or willful misconduct as determined by
a final and nonappealable decision of a court of competent jurisdiction.

 

Article 6     
Remedial Provisions

Section 6.01.     Certain Matters Relating to Receivables.

 

(a)     At any time during the continuance of an Event of Default, the Agent
shall have the right to make test verifications of the Receivables in any manner
and through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Agent may require in
connection with such test verifications. The Agent shall endeavor to provide the
Borrower with notice at or about the time of such verifications, provided that
the failure to provide such notice shall not in any way compromise or adversely
affect the exercise of such remedy or the Agent’s rights hereunder.

 

(b)     The Agent hereby authorizes each Grantor to collect such Grantor’s
Receivables and the Agent may curtail or terminate said authority at any time
after the occurrence and during the continuance of an Event of Default. The
Agent shall endeavor to provide the Borrower with notice at or about the time of
the exercise of its rights pursuant to the preceding sentence, provided that the
failure to provide such notice shall not in any way compromise or adversely
affect the exercise of any rights or remedies hereunder. If requested in writing
by the Agent at any time after the occurrence and during the continuance of an
Event of Default, any payments of Receivables, when collected by any Grantor,
(i) shall be forthwith (and, in any event, within two Business Days) deposited
by such Grantor in the exact form received, duly indorsed by such Grantor to the
Agent if required, in a Collateral Account maintained under the sole dominion
and control of the Agent, subject to withdrawal by the Agent for the account of
the Secured Parties only as provided in Section 6.04 and (ii) until so turned
over, shall be held by such Grantor in trust for the Agent and the Secured
Parties, segregated from other funds of such Grantor.

 

(c)     At the Agent’s written request at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall deliver to the
Agent all original and other documents evidencing, and relating to, the
agreements and transactions which gave rise to the Receivables, including
without limitation, all original orders, invoices and shipping receipts.

 

Section 6.02.     Communications with Obligors: Grantors Remain Liable.

 

(a)     The Agent in its own name or in the name of others may after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables and parties to the Contracts to verify with them
to the Agent’s satisfaction the existence, amount and terms of any Receivables
or Contracts. The Agent shall endeavor to provide the Borrower with notice at or
about the time of the exercise of its rights pursuant to the preceding sentence,
provided that the failure to provide such notice shall not in any way compromise
or adversely affect the exercise of any rights or remedies hereunder.

 

(b)     Upon the written request of the Agent at any time after the occurrence
and during the continuance of an Event of Default, each Grantor shall notify
obligors on the Receivables and parties to the Contracts that the Receivables
and the Contracts, as the case may be, have been assigned to the Agent for the
ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Agent.

 

(c)     Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables and Contracts to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither the Agent nor any Secured Party shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) or
Contract by reason of or arising out of this Agreement or the receipt by the
Agent or any Secured Party of any payment relating thereto, nor shall the Agent
or any Secured Party be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Receivable (or any agreement
giving rise thereto) or Contract, to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

 

Section 6.03.     Proceeds to Be Turned Over to Agent. In addition to the rights
of the Agent and the Secured Parties specified in Section 6.01 with respect to
payments of Receivables, if an Event of Default shall occur and be continuing,
upon written request from the Agent, all Proceeds received by any Grantor
consisting of cash, checks and other near-cash items shall be held by such
Grantor in trust for the Agent and the Secured Parties, segregated from other
funds of such Grantor, and shall, forthwith upon receipt by such Grantor, be
turned over to the Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Agent, if requested). All Proceeds received by
the Agent hereunder shall be held by the Agent in a Collateral Account
maintained under its sole dominion and control. All such Proceeds while held by
the Agent in a Collateral Account (or by such Grantor in trust for the Agent and
the Secured Parties) shall continue to be held as collateral security for all
the Secured Obligations and shall not constitute payment thereof until applied
as provided in Section 6.04.

 

Section 6.04.     Application of Proceeds. If an Event of Default shall have
occurred and be continuing, at any time at the Agent’s election, subject to any
Collateral Agency Agreement and any other intercreditor agreement entered into
in connection with Indebtedness permitted under the Credit Agreement, the Agent
may apply all or any part of the Collateral, whether or not held in the Deposit
Accounts, the Securities Accounts or any other Collateral Account, in payment of
the Secured Obligations in the order set forth in the Credit Agreement.

 

Section 6.05.     Code and Other Remedies. If an Event of Default shall occur
and be continuing, the Agent, on behalf of the Secured Parties, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Secured Obligations, all rights and remedies of a secured party under the New
York UCC or any other applicable law. Without limiting the generality of the
foregoing, the Agent, without prior demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any prior
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances, forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Agent or any Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Agent shall endeavor to provide the Borrower
with notice at or about the time of the exercise of remedies in the proceeding
sentence, provided that the failure to provide such notice shall not in any way
compromise or adversely affect the exercise of such remedies or the Agent’s
rights hereunder. The Agent or any Secured Party shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption in any Grantor, which right or
equity is hereby waived and released. Each Grantor further agrees, at the
Agent’s request, to assemble the Collateral and make it available to the Agent
at places which the Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Agent shall apply the net proceeds of any action
taken by it pursuant to this Section 6.05, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Agent and the Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements as
provided in Section 9.04 of the Credit Agreement, to the payment in whole or in
part of the Secured Obligations, in such order as is provided in Section 7.03 of
the Credit Agreement, and only after such application and after the payment by
the Agent of any other amount required by any provision of law, including,
without limitation, Section 9-615(a)(3) of the New York UCC, need the Agent
account for the surplus, if any, to any Grantor. To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Agent or any Secured Party arising out of the exercise by
them of any rights hereunder. If any prior notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.

 

The Agent shall incur no liability as a result of the sale of the Collateral, or
any part thereof, at any private sale pursuant to this Article 6 conducted in
accordance with the requirements of applicable laws and provided such sale shall
not have resulted from the gross negligence, willful misconduct or fraud of the
Agent. Each Grantor hereby waives any claims against the Agent and the other
Secured Parties arising by reason of the fact that the price at which the
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale or was less than the aggregate
amount of the Secured Obligations, even if the Agent accepts the first offer
received and does not offer the Collateral to more than one offeree, provided
that such private sale is conducted in accordance with applicable laws and this
Agreement. Each Grantor hereby agrees that in respect of any sale of any of the
Collateral pursuant to the terms hereof, the Agent is hereby authorized to
comply with any limitation or restriction in connection with such sale as it may
be advised by counsel is necessary in order to avoid any violation of applicable
laws, or in order to obtain any required approval of the sale or of the
purchaser by any governmental authority or official, nor shall the Agent be
liable or accountable to any Grantor for any discount allowed by reason of the
fact that such Collateral is sold in compliance with any such limitation or
restriction.

 

Section 6.06.     Subordination. Each Grantor hereby agrees that, upon the
occurrence and during the continuance of an Event of Default, unless otherwise
agreed by the Agent, all Indebtedness owing to it by the Borrower or any
Subsidiary of the Borrower shall be fully subordinated to the indefeasible
payment in full in cash of the Secured Obligations.

 

Section 6.07.     Deficiency. Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay the Secured Obligations and the fees and disbursements
of any attorneys employed by the Agent or any Secured Party to collect such
deficiency (which shall be limited to one (1) counsel, at any given time, to the
Agent and one (1) additional counsel for all other Secured Parties taken as a
whole, and if reasonably necessary, one (1) local counsel, at any given time, to
the Agent in each relevant jurisdiction and one (1) additional local counsel for
all other Secured Parties taken as a whole in each relevant jurisdiction (which
may include a single special counsel acting in multiple jurisdictions).

 

Article 7     
The Agent

Section 7.01.     Agent’s Appointment as Attorney-in-fact, Etc. Each Grantor
hereby irrevocably constitutes and appoints the Agent and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Agent the power and right, on behalf of such Grantor, without prior notice to or
assent by such Grantor, to do any or all of the following:

 

(i)     following the occurrence of an Event of Default, in the name of such
Grantor or its own name, or otherwise, take possession of and indorse and
collect any checks, drafts, notes, acceptances or other instruments for the
payment of moneys due under any Receivable or Contract or with respect to any
other Collateral and file any claim or take any other action or proceeding in
any court of law or equity or otherwise deemed appropriate by the Agent for the
purpose of collecting any and all such moneys due under any Receivable or
Contract or with respect to any other Collateral whenever payable;

 

(ii)     in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the Agent
may request to evidence the Agent’s and the Secured Parties’ security interest
in such Intellectual Property and the goodwill and General Intangibles of such
Grantors relating thereto or represented thereby;

 

(iii)      pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;

 

(iv)     execute, in connection with any sale provided for in Section 6.05, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

 

(v)     (A) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Agent or as the Agent shall direct; (B) ask or demand for, collect, and
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(C) sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (D) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(E) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (F) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Agent may deem appropriate; (G) assign any Copyright, Patent or
Trademark (along with the goodwill of the business to which any such Copyright,
Patent or Trademark pertains), through the world for such term or terms, on such
conditions, in such manner, as the Agent (in its discretion or at the direction
of the Required Lenders) shall determine is necessary; and (H) generally, sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral as fully and completely as though the Agent were the
absolute owner thereof for all purposes, and do, at the Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Agent deems necessary to protect, preserve or realize upon the Collateral
and the Agent’s and the Secured Parties’ security interests therein and to
effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

 

The Agent shall endeavor to provide the Borrower with notice at or about the
time of the exercise of its rights in the preceding clause (a), provided that
the failure to provide such notice shall not in any way compromise or adversely
affect the exercise of any rights or remedies hereunder.

 

(b)     If any Grantor fails to perform or comply with any of its agreements
contained herein, the Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement.

 

(c)     The expenses of the Agent incurred in connection with actions undertaken
as provided in this Section 7.01, together with, if past due, interest thereon
at a rate per annum equal to the interest rate applicable at such time to Base
Rate Loans, from the date when due to the Agent to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to the Agent upon not less
than five (5) Business Days’ notice.

 

(d)     Each Grantor hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

 

Section 7.02.     Duty of Agent. Except for the safe custody of any Collateral
in its possession and the accounting for moneys actually received by it
hereunder, the Agent shall have no duty as to any Collateral or as to the taking
of any necessary steps to preserve rights against prior parties or any other
rights pertaining to any Collateral. Neither the Agent, any Secured Party nor
any of their respective officers, directors, employees or agents shall be liable
for failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof.
The powers conferred on the Agent and the Secured Parties hereunder are solely
to protect the Agent’s and the Secured Parties’ interests in the Collateral and
shall not impose any duty upon the Agent or any Secured Party to exercise any
such powers. The Agent and the Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct.

 

Section 7.03.     Execution of Financing Statements. Pursuant to any applicable
law, each Grantor authorizes the Agent to file or record financing statements
and other filing or recording documents or instruments with respect to the
Collateral without the signature of such Grantor in such form and in such
offices as required by applicable law to perfect the security interests of the
Agent under this Agreement. Each Grantor authorizes the Agent to use the
collateral description “all personal property” or “all assets” in any such
financing statements.

 

Section 7.04.     Authority of Agent. Each Grantor acknowledges that the rights
and responsibilities of the Agent under this Agreement with respect to any
action taken by the Agent or the exercise or non-exercise by the Agent of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement shall, as between the Agent
and the Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Agent and the Grantors, the Agent shall be conclusively presumed
to be acting as agent for the Secured Parties with full and valid authority so
to act or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

 

Article 8     
Miscellaneous

Section 8.01.     Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with the Credit Agreement. For the avoidance of doubt, the Borrower
and the Agent may, without the consent of the Lenders, enter into amendments or
other modifications of this Agreement or any other Collateral Document
(including by entering into any Collateral Agency Agreement or any other new or
supplemental agreements) to the extent contemplated by Section 9.01 of the
Credit Agreement.

 

Section 8.02.     Notices. All notices, requests and demands to or upon the
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 9.02 of the Credit Agreement.

 

Section 8.03.     No Waiver by Course of Conduct; Cumulative Remedies. Neither
the Agent nor any Secured Party shall by any act (except by a written instrument
pursuant to Section 8.01), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Agent or any Secured Party, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Agent or any Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Agent or such
Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

 

Section 8.04.     Enforcement Expenses; Indemnification. Each Grantor agrees to
pay, indemnify against or reimburse each Secured Party and the Agent for all its
costs and expenses incurred in enforcing or preserving any rights under this
Agreement and the other Loan Documents to which such Grantor is a party,
including, without limitation, the reasonable fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to the Agent and
the Secured Parties.

 

(b)     Each Grantor agrees to pay, and to save the Agent and the Secured
Parties harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.

 

(c)     Each Grantor agrees to pay, and to save the Agent and the Secured
Parties harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 9.04 of the Credit Agreement
except those resulting from the Agent’s or any Secured Party’s willful
misconduct or gross negligence.

 

(d)     The agreements in this Section 8.04 shall survive repayment of the
Secured Obligations, termination of the Loan Documents and resignation or
removal of the Agent.

 

Section 8.05.     Successors and Assigns. This Agreement shall be binding upon
the successors and assigns of each Grantor and shall inure to the benefit of the
Agent and the Secured Parties and their successors and assigns; provided that
except as permitted by the Credit Agreement, no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Agent.

 

Section 8.06.     Set-off. Each Grantor hereby irrevocably authorizes the Agent
and each other Secured Party at any time and from time to time while an Event of
Default has occurred and is continuing, without notice to such Grantor or any
other Grantor, any such notice being expressly waived by each Grantor, to
set-off and appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Agent or such other Secured Party to or for the credit or the
account of such Grantor, or any part thereof in such amounts as the Agent or
such other Secured Party may elect, against and on account of the obligations
and liabilities of such Grantor to the Agent or such other Secured Party
hereunder and claims of every nature and description of the Agent or such other
Secured Party against such Grantor, in any currency, whether arising hereunder,
under the Credit Agreement or any other Loan Document, as the Agent or such
other Secured Party may elect, whether or not the Agent or any other Secured
Party has made any demand for payment and although such obligations, liabilities
and claims may be contingent or unmatured. The Agent and each other Secured
Party shall endeavor to notify the Borrower promptly of any such set-off and the
application made by the Agent or such other Secured Party of the proceeds
thereof, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Agent and each other
Secured Party under this Section 8.06 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Agent or such other Secured Party may have.

 

Section 8.07.     Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

Section 8.08.     Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 8.09.     Section Headings. The Section headings used in this Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.

 

Section 8.10.     Integration. This Agreement and the other Loan Documents
represent the agreement of the Grantors, the Agent and the Secured Parties with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Agent or any Secured Parties
relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

 

Section 8.11.     Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 8.12.     Submission to Jurisdiction; Waivers. Each Grantor hereby
irrevocably and unconditionally:

 

(a)     submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

 

(b)     consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)     agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.02 or at such other address of which the Agent
shall have been notified pursuant thereto;

 

(d)     agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e)     waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

Section 8.13.     Acknowledgments. Each Grantor hereby acknowledges that:

 

(a)     it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)     neither the Agent nor any Secured Party has any fiduciary relationship
with or duty to any Grantor arising out of or in connection with this Agreement
or any of the other Loan Documents, and the relationship between the Grantors,
on the one hand, and the Agent and Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

(c)     no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties; and

 

(d)     the Agent may at any time and from time to time appoint a collateral
agent to maintain any of the Collateral, maintain books and records regarding
any Collateral, release Collateral, and assist in any aspect arising in
connection with the Collateral as the Agent may desire; and the Agent may
appoint itself, any affiliate or a third party as the collateral agent, and all
reasonable costs of the collateral agent shall be borne by the Grantors;

 

Section 8.14.     Additional Grantors. Each Restricted Subsidiary (as defined in
the Credit Agreement) of Holdings shall become a Grantor for all purposes of
this Agreement upon execution and delivery by such Subsidiary of a Joinder
Agreement, substantially in the form of Exhibit B hereto.

 

Section 8.15.     Releases. Upon the indefeasible payment in full of all
outstanding Secured Obligations, the Collateral shall be automatically released
from the Liens created hereby, and this Agreement and all obligations (other
than those expressly stated to survive such termination) of the Agent and each
Grantor hereunder shall automatically terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors.

 

(b)     All or a portion of the Collateral shall be released from the Liens
created hereby, and a Grantor may be released from its obligations hereunder, in
each case pursuant to and as provided in Section 8.08 of the Credit Agreement.
At the request and sole expense of such Grantor, upon the Agent’s receipt of the
documents required by Section 8.08 of the Credit Agreement, the Agent shall
deliver to such Grantor any Collateral held by the Agent hereunder, and execute
and deliver to such Grantor such documents as the Grantor shall reasonably
request to evidence such termination or release.

 

Section 8.16.     Waiver of Jury Trial. EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

Section 8.17.     Control Agreements. In connection with each agreement made at
any time pursuant to Sections 9-104 or 8-106 of the Uniform Commercial Code
among the Agent, any one or more Grantors, and any depository financial
institution or issuer of uncertificated mutual fund shares or other
uncertificated securities and any other Person party thereto, the Agent shall
not deliver to any such depository or issuer, instructions directing the
disposition of the deposit or uncertificated fund shares or other securities
unless an Event of Default has occurred and is continuing at such time.

 

Section 8.18.     Agent Privileges, Powers and Immunities. In the performance of
its obligations, powers and rights hereunder, the Agent shall be entitled to the
rights, benefits, privileges, powers and immunities afforded to it as Agent
under the Credit Agreement. The Agent shall take or refrain from taking any
discretionary action or exercise any discretionary powers set forth in this
Agreement in accordance with, and subject to, the Credit Agreement.
Notwithstanding anything to the contrary contained herein and notwithstanding
anything contained in Section 9-207 of the New York UCC, the Agent shall have no
responsibility for the creation, perfection, priority, sufficiency or protection
of any liens securing Secured Obligations (including, but not limited to, no
obligation to prepare, record, file, re-record or re-file any financing
statement, continuation statement or other instrument in any public office). The
permissive rights and authorizations of the Agent hereunder shall not be
construed as duties. The Agent shall be entitled to exercise its powers and
duties hereunder through designees, specialists, experts or other appointees
selected by it in good faith.

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

 

Secured Party:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Agent

By:

/s/ Jeffery Rose

Name:Jeffery Rose

Title:Vice President

 

K. HOVNANIAN ENTERPRISES, INC., as Borrower

By:

/s/ J. Larry Sorsby

Name:J. Larry Sorsby

Title:Executive Vice President and Chief Financial Officer

 

 

HOVNANIAN ENTERPRISES, INC.

By:

/s/ J. Larry Sorsby

Name:J. Larry Sorsby

Title:Executive Vice President and Chief Financial Officer

 

 

K. HOV IP, II, INC.

By:

/s/ Michael Discafani

Name:Michael Discafani

Title:Vice President and Secretary

 

On behalf of each other entity named in Schedule A hereto

By:

/s/ J. Larry Sorsby

Name:J. Larry Sorsby

Title:Executive Vice President and Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE A – LIST OF ENTITIES

 

Arbor Trails, LLC

Builder Services NJ, L.L.C.

Builder Services PA, L.L.C.

Eastern National Title Agency, LLC

Eastern Title Agency of Illinois, LLC

EASTERN TITLE AGENCY, INC.

F&W MECHANICAL SERVICES, L.L.C.

Founders Title Agency of Maryland, L.L.C.

FOUNDERS TITLE AGENCY, INC.

Glenrise Grove, L.L.C.

Governor's Abstract Co., Inc.

Hilltop at Cedar Grove Urban Renewal, LLC

Homebuyers Financial Services, L.L.C.

HOVNANIAN DEVELOPMENTS OF FLORIDA, INC.

Hovnanian Land Investment Group of Florida, L.L.C.

Hovnanian Land Investment Group of Maryland, L.L.C.

Hovnanian Land Investment Group, L.L.C.

K Hovnanian Homes at Maxwell Place, L.L.C.

K. Hovnanian Aberdeen, LLC

K. Hovnanian Acquisitions, Inc.

K. Hovnanian Aspire at Bellevue Ranch, LLC

K. Hovnanian at 240 Missouri, LLC

K. Hovnanian at 4S, LLC

K. Hovnanian at Aire on McDowell, LLC

K. Hovnanian at Aliso, LLC

K. Hovnanian at Allentown, L.L.C.

K. Hovnanian at Andalusia, LLC

K. Hovnanian at Asbury Park Urban Renewal, LLC

K. Hovnanian at Ashby Place, LLC

K. Hovnanian at Ashley Pointe LLC

K. HOVNANIAN AT AVENUE ONE, L.L.C.

K. Hovnanian at Bakersfield 463, L.L.C.

K. Hovnanian at Barnegat II, L.L.C.

K. Hovnanian at Beacon Park Area 129 II, LLC

K. Hovnanian at Beacon Park Area 129, LLC

K. Hovnanian at Beacon Park Area 137, LLC

K. Hovnanian at Bella Lago, LLC

K. Hovnanian at Blackstone, LLC

K. Hovnanian at Boca Dunes, LLC

K. Hovnanian at Branchburg II, LLC

K. Hovnanian at Branchburg, L.L.C.

K. Hovnanian at Branchburg-Vollers, LLC

K. Hovnanian at Brenford Station, LLC

K. Hovnanian at Bridgewater I, L.L.C.

K. Hovnanian at Burch Kove, LLC

K. HOVNANIAN AT CAMP HILL, L.L.C.

K. HOVNANIAN AT CAPISTRANO, L.L.C.

K. Hovnanian at Carlsbad, LLC

K. Hovnanian at Catania, LLC

K. Hovnanian at Caton's Reserve, LLC

K. Hovnanian at Cedar Grove III, L.L.C.

K. Hovnanian at Cedar Lane, LLC

K. Hovnanian at Charter Way, LLC

K. Hovnanian at Chesterfield, L.L.C.

K. Hovnanian at Christina Court, LLC

K. Hovnanian at Churchill Farms LLC

K. Hovnanian at Cielo, L.L.C.

K. Hovnanian at Coastline, L.L.C.

K. Hovnanian at Coosaw Point, LLC

K. Hovnanian at Coral Lago, LLC

K. Hovnanian at Cortez Hill, LLC

K. Hovnanian at Crestview, LLC

K. Hovnanian at Deptford Township, L.L.C.

K. Hovnanian at Doylestown, LLC

K. Hovnanian at Dunellen Urban Renewal, LLC

K. Hovnanian at East Brunswick III, LLC

K. Hovnanian at East Brunswick, LLC

K. Hovnanian at East Windsor, LLC

K. Hovnanian at Eden Terrace, L.L.C.

K. Hovnanian at Edgewater II, L.L.C.

K. Hovnanian at Edgewater, L.L.C.

K. Hovnanian at Egg Harbor Township II, L.L.C.

K. Hovnanian at El Dorado Ranch II, L.L.C.

K. Hovnanian at El Dorado Ranch, L.L.C.

K. Hovnanian at Embrey Mill Village, LLC

K. Hovnanian at Estates at Wheatlands, LLC

K. Hovnanian at Estates of Fox Chase, LLC

K. Hovnanian at Fairfield Ridge, LLC

K. Hovnanian at Fiddyment Ranch, LLC

K. Hovnanian at Fifth Avenue, L.L.C.

K. Hovnanian at Florence I, L.L.C.

K. Hovnanian at Florence II, L.L.C.

K. Hovnanian at Forest Meadows, L.L.C.

K. Hovnanian at Fox Path at Hampton Lake, LLC

K. Hovnanian at Franklin II, L.L.C.

K. Hovnanian at Franklin, L.L.C.

K. Hovnanian at Freehold Township III, LLC

K. Hovnanian at Fresno, LLC

K. Hovnanian at Gallery, LLC

K. HOVNANIAN AT GASLAMP SQUARE, L.L.C.

K. Hovnanian at Gilroy 60, LLC

K. Hovnanian at GIlroy, LLC

K. Hovnanian at Great Notch, L.L.C.

K. Hovnanian at Hackettstown II, L.L.C.

K. Hovnanian at Hampton Cove, LLC

K. Hovnanian at Hampton Lake, LLC

K. Hovnanian at Hanover Estates, LLC

K. Hovnanian at Hershey's Mill, Inc.

K. Hovnanian at Hidden Brook, LLC

K. Hovnanian at Hillsborough, LLC

K. Hovnanian at Hilltop Reserve II, LLC

K. Hovnanian at Hilltop Reserve, LLC

K. Hovnanian at Howell Fort Plains, LLC

K. Hovnanian at Howell II, LLC

K. Hovnanian at Howell, LLC

K. HOVNANIAN AT HUDSON POINTE, L.L.C.

K. Hovnanian at Huntfield, LLC

K. Hovnanian at Indian Wells, LLC

K. Hovnanian at Island Lake, LLC

K. Hovnanian at Jackson I, L.L.C.

K. Hovnanian at Jackson, L.L.C.

K. Hovnanian at Jaeger Ranch, LLC

K. Hovnanian at Jersey City IV, L.L.C.

K. Hovnanian at Keyport, L.L.C.

K. Hovnanian at La Laguna, L.L.C.

K. Hovnanian at Lake Burden, LLC

K. Hovnanian at Lake Florence, LLC

K. Hovnanian at Lake LeClare, LLC

K. Hovnanian at Lake Rancho Viejo, LLC

K. Hovnanian at Lake Ridge Estates, LLC

K. Hovnanian at Lee Square, L.L.C.

K. Hovnanian at Lenah Woods, LLC

K. Hovnanian at Liberty Hill Farm, LLC

K. Hovnanian at Lily Orchard, LLC

K. Hovnanian at Link Farm, LLC

K. Hovnanian at Little Egg Harbor Township II, L.L.C.

K. Hovnanian at Lower Macungie Township I, L.L.C.

K. Hovnanian at Lower Macungie Township II, L.L.C.

K. Hovnanian at Lower Makefield Township I, L.L.C.

K. Hovnanian at Lower Moreland II, L.L.C.

K. Hovnanian at Luna Vista, LLC

K. Hovnanian at Magnolia Place, LLC

K. Hovnanian at Mahwah VI, Inc.

K. Hovnanian at Main Street Square, LLC

K. Hovnanian at Malan Park, L.L.C.

K. Hovnanian at Manalapan Crossing, LLC

K. HOVNANIAN AT MANALAPAN II, L.L.C.

K. Hovnanian at Manalapan III, L.L.C.

K. Hovnanian at Manalapan V, LLC

K. Hovnanian at Manalapan VI, LLC

K. Hovnanian at Mansfield II, L.L.C.

K. Hovnanian at Manteca, LLC

K. Hovnanian at Maple Avenue, L.L.C.

K. Hovnanian at Marlboro Township IX, L.L.C.

K. Hovnanian at Marlboro Township V, L.L.C.

K. Hovnanian at Marlboro VI, L.L.C.

K. Hovnanian at Meadowridge Villas, LLC

K. Hovnanian at Melanie Meadows, LLC

K. Hovnanian at Mendham Township, L.L.C.

K. Hovnanian at Middle Township II, L.L.C.

K. Hovnanian at Middletown III, LLC

K. Hovnanian at Middletown, LLC

K. Hovnanian at Millville I, L.L.C.

K. Hovnanian at Millville II, L.L.C.

K. Hovnanian at Monroe IV, L.L.C.

K. Hovnanian at Monroe NJ II, LLC

K. Hovnanian at Monroe NJ III, LLC

K. Hovnanian at Monroe NJ, L.L.C.

K. Hovnanian at Montana Vista Dobbins, LLC

K. Hovnanian at Montana Vista, LLC

K. Hovnanian at Montgomery, LLC

K. Hovnanian at Montvale II, LLC

K. Hovnanian at Montvale, L.L.C.

K. Hovnanian at Morris Twp, LLC

K. Hovnanian at Muirfield, LLC

K. Hovnanian at North Bergen. L.L.C.

K. HOVNANIAN AT NORTH BRUNSWICK VI, L.L.C.

K. Hovnanian at North Caldwell II, L.L.C.

K. Hovnanian at North Caldwell III, L.L.C.

K. Hovnanian at North Caldwell IV, L.L.C.

K. Hovnanian at North Wildwood, L.L.C.

K. Hovnanian at Northampton, L.L.C.

K. Hovnanian at Northfield, L.L.C.

K. Hovnanian at Northridge Estates, LLC

K. Hovnanian at Norton Lake LLC

K. Hovnanian at Nottingham Meadows, LLC

K. Hovnanian at Oak Pointe, LLC

K. Hovnanian at Oakland, LLC

K. Hovnanian at Ocean Township, Inc

K. Hovnanian at Ocean View Beach Club, LLC

K. Hovnanian at Oceanport, L.L.C.

K. Hovnanian at Old Bridge II, LLC

K. Hovnanian at Old Bridge, L.L.C.

K. Hovnanian at Palm Valley, L.L.C.

K. Hovnanian at Park Paseo, LLC

K. Hovnanian at Parkside, LLC

K. Hovnanian at Parsippany, L.L.C.

K. Hovnanian at Pavilion Park, LLC

K. Hovnanian at Piazza D'Oro, L.L.C.

K. Hovnanian at Piazza Serena, L.L.C

K. Hovnanian at Pickett Reserve, LLC

K. Hovnanian at Plantation Lakes, L.L.C.

K. Hovnanian at Pointe 16, LLC

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL V, L.L.C.

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VIII, L.L.C.

K. Hovnanian at Positano, LLC

K. Hovnanian at Prado, L.L.C.

K. Hovnanian at Prairie Pointe, LLC

K. Hovnanian at Quail Creek, L.L.C.

K. Hovnanian at Rancho Cabrillo, LLC

K. HOVNANIAN AT RAPHO, L.L.C

K. Hovnanian at Redtail, LLC

K. Hovnanian at Reserves at Wheatlands, LLC

K. Hovnanian at Residence at Discovery Square, LLC

K. Hovnanian at Retreat at Millstone, LLC

K. Hovnanian at Ridgemont, L.L.C.

K. Hovnanian at Rock Ledge, LLC

K. Hovnanian at Roderuck, L.L.C.

K. HOVNANIAN AT ROSEMARY LANTANA, L.L.C.

K. Hovnanian at Sage, L.L.C.

K. Hovnanian at Sagebrook, LLC

K. Hovnanian at Santa Nella, LLC

K. Hovnanian at Sawmill, Inc.

K. Hovnanian at Seabrook, LLC

K. Hovnanian at Seasons Landing, LLC

K. Hovnanian at Sheldon Grove, LLC

K. Hovnanian at Shrewsbury, LLC

K. Hovnanian at Sienna Hills, LLC

K. Hovnanian at Sierra Vista, LLC

K. Hovnanian at Signal Hill, LLC

K. Hovnanian at Silver Spring, L.L.C.

K. Hovnanian at Silverstone G, LLC

K. Hovnanian at Silverstone, LLC

K. Hovnanian at Skye Isle, LLC

K. Hovnanian at Skye on McDowell, LLC

K. Hovnanian at Smithville, Inc.

K. Hovnanian at Somerset, LLC

K. Hovnanian at South Brunswick II, LLC

K. Hovnanian at South Brunswick III, LLC

K. Hovnanian at South Brunswick IV, LLC

K. Hovnanian at Spring Isle, LLC

K. Hovnanian at Stanton, LLC

K. Hovnanian at Station Square, L.L.C.

K. Hovnanian at Summerlake, LLC

K. Hovnanian at Sunridge Park, LLC

K. Hovnanian at Sunrise Trail II, LLC

K. Hovnanian at Sunrise Trail III, LLC

K. Hovnanian at Terra Bella Two, LLC

K. Hovnanian at The Commons at Richmond Hill, LLC

K. Hovnanian at The Meadows 9, LLC

K. Hovnanian at The Monarch, L.L.C.

K. Hovnanian at The Promenade at Beaver Creek, LLC

K. Hovnanian at Thompson Ranch, LLC

K. Hovnanian at Trafford Place, LLC

K. Hovnanian at Trail Ridge, LLC

K. Hovnanian at Tramore LLC

K. Hovnanian at Upper Providence, LLC

K. Hovnanian at Upper Uwchlan II, L.L.C.

K. Hovnanian at Upper Uwchlan, L.L.C.

K. Hovnanian at Valle Del Sol, LLC

K. Hovnanian at Ventana Lakes, LLC

K. Hovnanian at Verona Estates, LLC

K. HOVNANIAN AT VERONA URBAN RENEWAL, L.L.C.

K. Hovnanian at Verrado Cascina, LLC

K. Hovnanian at Verrado Marketside, LLC

K. Hovnanian at Victorville, L.L.C.

K. Hovnanian at Village Center, LLC

K. Hovnanian at Villages at Country View, LLC

K. Hovnanian at Villago, LLC

K. Hovnanian at Vineyard Heights, LLC

K. Hovnanian at Vista Del Sol, L.L.C.

K. Hovnanian at Waldwick, LLC

K. Hovnanian at Walkers Grove, LLC

K. Hovnanian at Wall Donato, LLC

K. Hovnanian at Wall Quail Ridge, LLC

K. Hovnanian at Warren Township II, LLC

K. Hovnanian at Warren Township, L.L.C.

K. Hovnanian at Waterstone, LLC

K. Hovnanian at West View Estates, L.L.C.

K. Hovnanian at Westbrook, LLC

K. Hovnanian at Westshore, LLC

K. Hovnanian at Wheeler Ranch, LLC

K. Hovnanian at Wheeler Woods, LLC

K. Hovnanian at Whitemarsh, LLC

K. Hovnanian at Wildwood Bayside, L.L.C.

K. Hovnanian at Woodcreek West, LLC

K. Hovnanian at Woolwich I, L.L.C.

K. Hovnanian Belden Pointe, LLC

K. Hovnanian Belmont Reserve, LLC

K. Hovnanian Cambridge Homes, L.L.C.

K. Hovnanian Central Acquisitions, L.L.C.

K. Hovnanian Classics, L.L.C.

K. Hovnanian Communities, Inc.

K. Hovnanian Companies of California, Inc.

K. HOVNANIAN COMPANIES OF MARYLAND, INC.

K. HOVNANIAN COMPANIES OF NEW YORK, INC.

K. Hovnanian Companies of Pennsylvania, Inc.

K. Hovnanian Companies of Southern California, Inc.

K. Hovnanian Companies, LLC

K. Hovnanian Construction II, Inc

K. Hovnanian Construction III, Inc

K. Hovnanian Construction Management, Inc.

K. Hovnanian Contractors of Ohio, LLC

K. Hovnanian Cornerstone Farms, LLC

K. Hovnanian CraftBuilt Homes of South Carolina, L.L.C.

K. Hovnanian Cypress Key, LLC

K. HOVNANIAN DEVELOPMENTS OF ARIZONA, INC.

K. Hovnanian Developments of California, Inc.

K. HOVNANIAN Developments OF D.C., INC.

K. HOVNANIAN DEVELOPMENTS OF DELAWARE, INC.

K. Hovnanian Developments of Georgia, Inc.

K. Hovnanian Developments of Illinois, Inc.

K. HOVNANIAN DEVELOPMENTS OF MARYLAND, INC.

K. Hovnanian Developments of Minnesota, Inc.

K. Hovnanian Developments of New Jersey, Inc.

K. Hovnanian Developments of New York, Inc.

K. Hovnanian Developments of North Carolina, Inc.

K. Hovnanian Developments of Ohio, Inc.

K. Hovnanian Developments of Pennsylvania, Inc.

K. Hovnanian Developments of South Carolina, Inc.

K. Hovnanian Developments of Texas, Inc.

K. Hovnanian Developments of Virginia, Inc.

K. Hovnanian Developments of West Virginia, Inc.

K. Hovnanian DFW Auburn Farms, LLC

K. Hovnanian DFW Belmont, LLC

K. Hovnanian DFW Bluff Creek, LLC

K. Hovnanian DFW Creekside Estates II, LLC

K. Hovnanian DFW Creekside Estates, LLC

K. Hovnanian DFW Encore of Las Colinas II, LLC

K. Hovnanian DFW Encore of Las Colinas, LLC

K. Hovnanian DFW Harmon Farms, LLC

K. Hovnanian DFW Heritage Crossing, LLC

K. Hovnanian DFW Homestead, LLC

K. Hovnanian DFW Inspiration, LLC

K. Hovnanian DFW Lexington, LLC

K. Hovnanian DFW Liberty Crossing II, LLC

K. Hovnanian DFW Liberty Crossing, LLC

K. Hovnanian DFW Liberty, LLC

K. Hovnanian DFW Light Farms II, LLC

K. Hovnanian DFW Light Farms, LLC

K. Hovnanian DFW Midtown Park, LLC

K. Hovnanian DFW Palisades, LLC

K. Hovnanian DFW Parkside, LLC

K. Hovnanian DFW Ridgeview, LLC

K. Hovnanian DFW Sanford Park, LLC

K. Hovnanian DFW Seventeen Lakes, LLC

K. Hovnanian DFW The Parks at Rosehill, LLC

K. Hovnanian DFW Trailwood II, LLC

K. Hovnanian DFW Trailwood, LLC

K. Hovnanian DFW Villas at Mustang Park, LLC

K. Hovnanian DFW Wellington, LLC

K. Hovnanian DFW Wildridge, LLC

K. Hovnanian Eastern Pennsylvania, L.L.C.

K. Hovnanian Edgebrook, LLC

K. Hovnanian Estates at Regency, L.L.C.

K. Hovnanian Estates at Wekiva, LLC

K. Hovnanian Falls Pointe, LLC

K. HOVNANIAN FIRST HOMES, L.L.C.

K. Hovnanian Florida Old GC, LLC

K. Hovnanian Florida Realty, L.L.C.

K. Hovnanian Forest Valley, LLC

K. Hovnanian Four Seasons at Chestnut Ridge, LLC

K. Hovnanian Grand Cypress, LLC

K. Hovnanian Grandefield, LLC

K. HOVNANIAN GREAT WESTERN BUILDING COMPANY, LLC

K. HOVNANIAN GREAT WESTERN HOMES, LLC

K. Hovnanian Hamptons at Oak Creek II, L.L.C.

K. Hovnanian Hidden Hollow, LLC

K. Hovnanian Highland Ridge, LLC

K. Hovnanian Holdings NJ, L.L.C.

K. Hovnanian Homes - DFW, L.L.C.

K. Hovnanian Homes at Brook Manor, LLC

K. Hovnanian Homes at Burke Junction, LLC

K. Hovnanian Homes at Camp Springs, L.L.C.

K. Hovnanian Homes at Creekside, LLC

K. Hovnanian Homes at Greenway Farm Park Towns, L.L.C.

K. Hovnanian Homes at Greenway Farm, L.L.C.

K. Hovnanian Homes at Jones Station 1, L.L.C.

K. Hovnanian Homes at Leigh Mill, LLC

K. Hovnanian Homes at Pender Oaks, LLC

K. Hovnanian Homes at Reedy Creek, LLC

K. Hovnanian Homes at Russett, L.L.C.

K. Hovnanian Homes at Salt Creek Landing, LLC

K. Hovnanian Homes at Shell Hall, LLC

K. Hovnanian Homes at Shenandoah Springs, LLC

K. Hovnanian Homes at St. James Place, LLC

K. Hovnanian Homes at The Abby, LLC

K. Hovnanian Homes at the Highlands, LLC

K. Hovnanian Homes at The Paddocks, LLC

K. Hovnanian Homes at Thompson's Grant, LLC

K. Hovnanian Homes at Willowsford Grant II, LLC

K. Hovnanian Homes at Willowsford Grant, LLC

K. Hovnanian Homes at Willowsford Greens, LLC

K. Hovnanian Homes Northern California, Inc.

K. Hovnanian Homes of D.C., L.L.C.

K. HOVNANIAN HOMES OF DELAWARE, L.L.C.

K. Hovnanian Homes of Georgia, L.L.C.

K. Hovnanian Homes of Longacre Village, L.L.C.

K. Hovnanian Homes of Maryland, L.L.C.

K. Hovnanian Homes of Minnesota at Arbor Creek, LLC

K. Hovnanian Homes of Minnesota at Autumn Meadows, LLC

K. Hovnanian Homes of Minnesota at Brynwood, LLC

K. Hovnanian Homes of Minnesota at Cedar Hollow, LLC

K. Hovnanian Homes of Minnesota at Founder's Ridge, LLC

K. Hovnanian Homes of Minnesota at Harpers Street Woods, LLC

K. Hovnanian Homes of Minnesota at Oaks of Oxbow, LLC

K. Hovnanian Homes of Minnesota at Regent's Point, LLC

K. Hovnanian Homes of Minnesota, L.L.C.

K. HOVNANIAN HOMES OF NORTH CAROLINA, INC.

K. HOVNANIAN HOMES OF PENNSYLVANIA, L.L.C.

K. Hovnanian Homes of South Carolina, LLC

K. Hovnanian Homes of Virginia, Inc.

K. HOVNANIAN HOMES OF WEST VIRGINIA, L.L.C.

K. Hovnanian Houston Bayou Oaks at West Orem, LLC

K. Hovnanian Houston Cambridge Heights, LLC

K. Hovnanian Houston City Heights, LLC

K. Hovnanian Houston Creek Bend, LLC

K. Hovnanian Houston Dry Creek Village, LLC

K. Hovnanian Houston Katy Pointe, LLC

K. Hovnanian Houston Property I, LLC

K. Hovnanian Houston Property II, LLC

K. Hovnanian Houston River Farms, LLC

K. Hovnanian Houston Sunset Ranch, LLC

K. Hovnanian Houston Terra Del Sol, LLC

K. Hovnanian Houston Thunder Bay Subdivision, LLC

K. Hovnanian Houston Tranquility Lake Estates, LLC

K. Hovnanian Houston Woodshore, LLC

K. Hovnanian Indian Trails, LLC

K. Hovnanian LaDue Reserve, LLC

K. Hovnanian Lakes of Green, LLC

K. Hovnanian Landings 40s, LLC

K. Hovnanian Legacy at Via Bella, LLC

K. Hovnanian Liberty on Bluff Creek, LLC

K. Hovnanian Magnolia at Westside, LLC

K. Hovnanian Manalapan Acquisition, LLC

K. Hovnanian Meadow View at Mountain House, LLC

K. Hovnanian Monarch Grove, LLC

K. Hovnanian North Central Acquisitions, L.L.C.

K. Hovnanian North Jersey Acquisitions, L.L.C.

K. Hovnanian Northeast Services, L.L.C.

K. Hovnanian Northpointe 40s, LLC

K. Hovnanian Norton Place, LLC

K. Hovnanian of Houston II, L.L.C.

K. Hovnanian of Ohio, LLC

K. Hovnanian Ohio Realty, L.L.C.

K. Hovnanian PA Real Estate, Inc.

K. Hovnanian Pennsylvania Acquisitions, L.L.C.

K. Hovnanian Port Imperial Urban Renewal, Inc.

K. HOVNANIAN PRESERVE AT TURTLE CREEK LLC

K. Hovnanian Properties of Red Bank, LLC

K. Hovnanian Reynolds Ranch, LLC

K. Hovnanian Rivendale, LLC

K. Hovnanian Riverside, LLC

K. Hovnanian Schady Reserve, LLC

K. Hovnanian Sherwood at Regency, LLC

K. Hovnanian Shore Acquisitions, L.L.C.

K. Hovnanian Sola Vista, LLC

K. Hovnanian South Fork, LLC

K. Hovnanian South Jersey Acquisitions, L.L.C.

K. Hovnanian Southern New Jersey, L.L.C.

K. Hovnanian Sterling Ranch, LLC

K. Hovnanian Summit Holdings, L.L.C.

K. Hovnanian Summit Homes of Pennsylvania, L.L.C.

K. Hovnanian Summit Homes of West Virginia, L.L.C.

K. Hovnanian Summit Homes, L.L.C.

K. Hovnanian T&C Homes at Florida, L.L.C.

K. Hovnanian T&C Homes at Illinois, L.L.C.

K. Hovnanian Timbres at Elm Creek, LLC

K. Hovnanian Union Park, LLC

K. Hovnanian Venture I, L.L.C.

K. Hovnanian Village Glen, LLC

K. Hovnanian Waterbury, LLC

K. Hovnanian White Road, LLC

K. Hovnanian Winding Bay Preserve, LLC

K. HOVNANIAN WINDWARD HOMES, LLC

K. Hovnanian Woodland Pointe, LLC

K. Hovnanian Woodridge Place, LLC

K. Hovnanian's Aspire at Union Village, LLC

K. HOVNANIAN'S FOUR SEASONS AT BAKERSFIELD, L.L.C.

K. Hovnanian's Four Seasons at Baymont Farms L.L.C.

K. Hovnanian's Four Seasons at Beaumont, LLC

K. Hovnanian's Four Seasons at Belle Terre, LLC

K. Hovnanian's Four Seasons at Briargate, LLC

K. Hovnanian's Four Seasons at Hemet, LLC

K. Hovnanian's Four Seasons at Kent Island Condominiums, L.L.C.

K. Hovnanian's Four Seasons at Kent Island, L.L.C.

K. Hovnanian's Four Seasons at Los Banos, LLC

K. Hovnanian's Four Seasons at Moreno Valley, L.L.C.

K. Hovnanian's Four Seasons at New Kent Vineyards, L.L.C.

K. Hovnanian's Four Seasons at Palm Springs, LLC

K. Hovnanian's Four Seasons at Rush Creek II, LLC

K. Hovnanian's Four Seasons at Rush Creek, L.L.C.

K. Hovnanian's Four Seasons at Silver Maple Farm, L.L.C.

K. Hovnanian's Four Seasons at St. Margarets Landing, L.L.C.

K. Hovnanian's Four Seasons at The Manor II, LLC

K. Hovnanian's Four Seasons at The Manor, LLC

K. Hovnanian's Parkside at Towngate, L.L.C.

K. Hovnanian's Veranda at RiverPark II, LLC

K. Hovnanian's Veranda at RiverPark, LLC

KHH Shell Hall Loan Acquisition, LLC

KHOV WINDING BAY II, LLC

LANDARAMA, INC.

LAUREL HIGHLANDS, LLC

M & M at Monroe Woods, L.L.C.

M&M at Chesterfield, L.L.C.

M&M AT Crescent Court, L.L.C.

M&M at West Orange, L.L.C.

Matzel & Mumford at Egg Harbor, L.L.C.

MCNJ, Inc.

Midwest Building Products & Contractor Services of Pennsylvania, L.L.C.

Midwest Building Products & Contractor Services of West Virginia, L.L.C.

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES, L.L.C.

MM-Beachfront North I, LLC

New Home Realty, LLC

New Land Title Agency, L.L.C.

PARK TITLE COMPANY, LLC

Pine Ayr, LLC

Ridgemore Utility L.L.C.

Route 1 and Route 522, L.L.C.

SEABROOK ACCUMULATION CORPORATION

Shell Hall Club Amenity Acquisition, LLC

Shell Hall Land Acquisition, LLC

STONEBROOK HOMES, INC.

Terrapin Realty, L.L.C.

The Matzel & Mumford Organization, Inc

Washington Homes, Inc.

WTC Ventures, L.L.C.

K. Hovnanian Lake Griffin Reserve, LLC

K. Hovnanian Osprey Ranch, LLC

K. Hovnanian's Four Seasons at Bella Vista, LLC

K. Hovnanian DFW Villas at The Station, LLC

K. Hovnanian at Rockland Village Green, LLC

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE B

 

COMMERCIAL TORT CLAIMS

 

None.

 

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE C

 

ACTIONS REQUIRED TO PERFECT

 

1.

With respect to each Grantor organized under the laws of the state of Arizona as
identified on Schedules 1(a) and 1(b) of the Perfection Certificate, the filing
of a Uniform Commercial Code Financing Statement that identifies the Collateral
with the Arizona Secretary of State.

 

2.

With respect to each Grantor organized under the laws of the state of California
as identified on Schedule 1(a) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the California Secretary of State.

 

3.

With respect to each Grantor organized under the laws of the state of Delaware
as identified on Schedule 1(a) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the Delaware Secretary of State.

 

4.

With respect to each Grantor organized under the laws of the District of
Columbia as identified on Schedule 1(a) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Collateral with the District of Columbia Recorder of Deeds.

 

5.

With respect to each Grantor organized under the laws of the state of Florida as
identified on Schedule 1(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the Florida Secured Transaction Registry.

 

6.

With respect to each Grantor organized under the laws of the state of Georgia as
identified on Schedule 1(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the Office of the Clerk of Superior Court of any County of Georgia.

 

7.

With respect to each Grantor organized under the laws of the state of Illinois
as identified on Schedules 1(a) and 1(b) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Collateral with the Illinois Secretary of State.

 

8.

With respect to each Grantor organized under the laws of the state of Kentucky
as identified on Schedule 1(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the Kentucky Secretary of State.

 

9.

With respect to each Grantor organized under the laws of the state of Maryland
as identified on Schedules 1(a) and 1(b) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Collateral with the Maryland State Department of Assessments and Taxation.

 

10.

With respect to each Grantor organized under the laws of the state of Minnesota
as identified on Schedules 1(a) and 1(b) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Collateral with the Minnesota Secretary of State.

 

11.

With respect to each Grantor organized under the laws of the state of New Jersey
as identified on Schedules 1(a) and 1(b) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Collateral with the New Jersey Division of Commercial Recording.

 

12.

With respect to each Grantor organized under the laws of the state of New York
as identified on Schedule 1(a) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the New York Secretary of State.

 

13.

With respect to each Grantor organized under the laws of the state of North
Carolina as identified on Schedules 1(a) and 1(b) of the Perfection Certificate,
the filing of a Uniform Commercial Code Financing Statement that identifies the
Collateral with the North Carolina Secretary of State.

 

14.

With respect to each Grantor organized under the laws of the state of Ohio as
identified on Schedules 1(a) and 1(b) of the Perfection Certificate, the filing
of a Uniform Commercial Code Financing Statement that identifies the Collateral
with the Ohio Secretary of State.

 

15.

With respect to each Grantor organized under the laws of the state of
Pennsylvania as identified on Schedule 1(b) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Collateral with the Pennsylvania Secretary of the Commonwealth.

 

16.

With respect to each Grantor organized under the laws of the state of South
Carolina as identified on Schedule 1(b) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Collateral with the South Carolina Secretary of State.

 

17.

With respect to each Grantor organized under the laws of the state of Texas as
identified on Schedule 1(a) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the Texas Secretary of State.

 

18.

With respect to each Grantor organized under the laws of the state of Virginia
as identified on Schedule 1(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the Virginia State Corporation Commission.

 

19.

With respect to each Grantor organized under the laws of the state of West
Virginia as identified on Schedule 1(b) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Collateral with the West Virginia Secretary of State.

 

20.

With respect to the Securities Accounts and the Deposit Accounts (other than the
Excluded Accounts), the bank with which such Securities Account and such Deposit
Account are maintained agreeing that it will comply with instructions originated
by the Agent directing disposition of the funds in such Securities Account and
such Deposit Account without further consent of the relevant Grantor; provided
that the Grantors shall not be required to deliver any such agreements on the
Closing Date, but will deliver such agreements as soon as commercially
reasonable thereafter, but in no event later than 90 days following the Closing
Date.

 

21.

With respect to each Grantor that owns registered or applied for Intellectual
Property, the filing of an Intellectual Property Security Agreement that
identifies such Grantor’s registered and applied for Trademarks, Patents and
Copyrights with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable.

 

22.

With respect to the Pledged Collateral (as defined in the Pledge Agreement)
constituting certificated securities, delivery of the certificates representing
such Pledged Collateral to the Agent in registered form, indorsed in blank, by
an effective endorsement or accompanied by undated stock powers with respect
thereto duly indorsed in blank by an effective endorsement.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Form of Intellectual Property Security Agreement

 

TRADEMARK / PATENT / COPYRIGHT SECURITY AGREEMENT

 

 

This Trademark / Patent / Copyright Security Agreement (the “Agreement”), dated
as of [_______], [____] is made by [     ], a [     ]
(the “Grantor”) in favor of Wilmington Trust, National Association, as Agent (as
defined below) for the benefit of itself, the Secured Parties (as defined
below).

 

WHEREAS, the Borrower, Holdings and each of the other Guarantors party thereto
have entered into the Credit Agreement dated as of January 29, 2018 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”) with Wilmington Trust, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”) and the
Lenders party thereto;

 

WHEREAS, the Borrower, Holdings, the Guarantors party thereto, Wilmington Trust,
National Association, in its capacity as Senior Credit Agreement Administrative
Agent (as defined therein), Wilmington Trust, National Association, in its
capacity as Mortgage Tax Collateral Agent (as defined therein) and Wilmington
Trust, National Association, in its capacity as the Junior Joint Collateral
Agent (as defined therein) have entered into the Amended and Restated
Intercreditor Agreement dated as of September 8, 2016 and the Borrower,
Holdings, the Subsidiary Guarantors named therein, Wilmington Trust, National
Association, as Trustee (as defined therein) and Notes Collateral Agent (as
defined therein), Wilmington Trust, National Association, as Senior Credit
Agreement Administrative Agent, Wilmington Trust, National Association, as
Junior Joint Collateral Agent and Wilmington Trust, National Association, as
Mortgage Tax Collateral Agent have entered into the Joinder to the Amended and
Restated Intercreditor Agreement, dated as of July 27, 2017 (as the same may be
amended, supplemented, amended or restated or otherwise modified from time to
time, the “Amended and Restated Intercreditor Agreement”);

 

WHEREAS, the Agent is entering into the Joinder to the Amended and Restated
Intercreditor Agreement dated as of the date hereof, pursuant to which the Agent
becomes party to the Amended and Restated Intercreditor Agreement for the
benefit of itself and the Lenders.

 

WHEREAS, the Loans constitute First-Lien Indebtedness under the Amended and
Restated Intercreditor Agreement;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes Holdings, the Borrower’s parent company, and each other Grantor;

 

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
borrowing of Loans; and

 

WHEREAS, pursuant to and under the Credit Agreement and the Security Agreement
dated as of September 10, 2018 (the “Security Agreement”) among the Grantors
party thereto (together with any other entity that may become a party thereto)
and the Administrative Agent, in its capacity as collateral agent (in such
capacity, the “Agent”), the Grantor has agreed to enter into this Agreement in
order to grant a security interest to the Agent in certain Intellectual Property
as security for such loans and other obligations as more fully described herein;
and

 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:

 

1.     Defined Terms. Except as otherwise expressly provided herein, (i)
capitalized terms used in this Agreement shall have the respective meanings
assigned to them in the Security Agreement and (ii) the rules of construction
set forth in Section 1. 2 of the Credit Agreement and the comparable provisions
of any other Loan Documents shall apply to this Agreement. Where applicable and
except as otherwise expressly provided herein, terms used herein (whether or not
capitalized) shall have the respective meanings assigned to them in the Uniform
Commercial Code as enacted in New York as amended from time to time (the
“Code”).

 

2.     To secure the full payment and performance of all Secured

Obligations, the Grantor hereby grants to the Agent a security interest in the
entire right, title and interest of such Grantor in and to all of its
[Trademark/Patent/Copyrights], including those set forth on Schedule A;
provided, however, that notwithstanding any of the other provisions set forth in
this Section 2 (and notwithstanding any recording of the Agent’s Lien made in
the U.S. Patent and Trademark Office, U.S. Copyright Office, or other registry
office in any other jurisdiction), this Agreement shall not constitute a grant
of a security interest in any property to the extent that such grant of a
security interest is prohibited by any applicable Law of an Official Body,
requires a consent not obtained of any Official Body pursuant to such Law or is
prohibited by, or constitutes a breach or default under or results in the
termination of or gives rise to any right of acceleration, modification or
cancellation or requires any consent not obtained under, any contract, license,
agreement, instrument or other document evidencing or giving rise to such
property, except to the extent that such Law or the term in such contract,
license, agreement, instrument or other document or similar agreement providing
for such prohibition, breach, default or termination or requiring such consent
is ineffective under applicable Law including Sections 9-406, 9-407, 9-408 or
9-409 of the New York UCC (or any successor provision or provisions); provided,
further, that no security interest shall be granted in any United States
“intent-to-use” trademark or service mark applications unless and until
acceptable evidence of use of the trademark or service mark has been filed with
and accepted by the U.S. Patent and Trademark Office pursuant to Section 1(c) or
Section 1(d) of the Lanham Act (U.S.C. 1051, et seq.), and to the extent that,
and solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such “intent-to-use” trademark or
service mark applications under applicable federal Law. After such period and
after such evidence of use has been filed and accepted, the Grantor acknowledges
that such interest in such trademark or service mark applications will become
part of the Collateral. The Agent agrees that, at the Grantor’s reasonable
request and expense, it will provide such Grantor confirmation that the assets
described in this paragraph are in fact excluded from the Collateral during such
limited period only upon receipt of an Officer’s Certificate or an Opinion of
Counsel to that effect.

3.     The Grantor covenants and warrants that:

 

(a)     To the knowledge of the Grantor, on the date hereof, all material
Intellectual Property owned by the Grantor is valid, subsisting and unexpired,
has not been abandoned and does not, to the knowledge of the Grantor, infringe
the intellectual property rights of any other Person;

 

(b)     The Grantor is the owner of each item of Intellectual Property listed on
Schedule A, free and clear of any and all Liens or claims of others except for
the Permitted Liens. No financing statement or other public notice with respect
to all or any part of the Collateral is on file or of record in any public
office, except as permitted pursuant to this Agreement or as permitted by the
Credit Agreement and any other applicable Loan Documents;

 

4.     The Grantor agrees that, until all of the Secured Obligations shall

have been indefeasibly satisfied in full, it will not enter into any agreement
(for example, a license agreement) which is inconsistent with the Grantor’s
obligations under this Agreement, without the Agent’s prior written consent
which shall not be unreasonably withheld except that the Grantor may license
technology in the ordinary course of business without the Agent’s consent to
suppliers and customers to facilitate the manufacture and use of the Grantor’s
products.

 

5.     The Agent shall have, in addition to all other rights and remedies given
it by this Agreement and those rights and remedies set forth in the Security
Agreement and the Credit Agreement and any other applicable Loan Documents,
those allowed by applicable Law and the rights and remedies of a secured party
under the Uniform Commercial Code as enacted in any jurisdiction in which the
Intellectual Property may be located and, without limiting the generality of the
foregoing, solely if an Event of Default has occurred and is continuing, the
Agent may immediately, without demand of performance and without other notice
(except as set forth below) or demand whatsoever to the Grantor, all of which
are hereby expressly waived, and without advertisement, sell at public or
private sale or otherwise realize upon, in a city that the Agent shall designate
by notice to the Grantor, the whole or from time to time any part of the
Intellectual Property, or any interest which the Grantor may have therein and,
after deducting from the proceeds of sale or other disposition of the
Intellectual Property all expenses (including fees and expenses for brokers and
attorneys), shall apply the remainder of such proceeds toward the payment of the
Secured Obligations as the Agent, in its sole discretion, shall determine. Any
remainder of the proceeds after payment in full of the Secured Obligations shall
be paid over to the Grantor. Notice of any sale or other disposition of the
Intellectual Property shall be given to the Grantor at least ten (10) days
before the time of any intended public or private sale or other disposition of
the Intellectual Property is to be made, which the Grantor hereby agrees shall
be reasonable notice of such sale or other disposition. At any such sale or
other disposition, the Agent may, to the extent permissible under applicable
Law, purchase the whole or any part of the Intellectual Property sold, free from
any right of redemption on the part of the Grantor, which right is hereby waived
and released. The Agent shall endeavor to provide the Grantor with notice at or
about the time of the exercise of remedies in the preceding sentence, provided
that the failure to provide such notice shall not in any way compromise or
adversely affect the exercise of such remedies or the Agent’s rights hereunder.

 

6.      All of the Agent’s rights and remedies with respect to the Intellectual
Property, whether established hereby, by the Security Agreement or by the Credit
Agreement or any other applicable Loan Documents or by any other agreements or
by Law, shall be cumulative and may be exercised singularly or concurrently. In
the event of any irreconcilable inconsistency in the terms of this Agreement and
the Security Agreement, the Security Agreement shall control.

 

7.      The provisions of this Agreement are severable, and if any clause or
provision shall be held invalid and unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
clause or provision, or part thereof, in such jurisdiction, and shall not in any
manner affect such clause or provision in any other jurisdiction, or any clause
or provision of this Agreement in any jurisdiction.

 

8.      The benefits and burdens of this Agreement shall inure to the benefit of
and be binding upon the respective successors and permitted assigns of the
parties, provided, however, that except as permitted by the Credit Agreement and
any other applicable Loan Documents, the Grantor may not assign or transfer any
of its rights or obligations hereunder or any interest herein and any such
purported assignment or transfer shall be null and void.

 

9.      This Agreement and the rights and obligations of the parties under this
agreement shall be governed by, and construed and interpreted in accordance
with, the Law of the State of New York.

 

10.     The Grantor (i) hereby irrevocably submits to the nonexclusive general
jurisdiction of the courts of the State of New York and the courts of the United
States of America for the Southern District of New York, or any successor to
said court (hereinafter referred to as the “New York Courts”) for purposes of
any suit, action or other proceeding which relates to this Agreement or any
other Loan Document, (ii) to the extent permitted by applicable Law, hereby
waives and agrees not to assert by way of motion, as a defense or otherwise in
any such suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of the New York Courts, that such suit, action or proceeding
is brought in an inconvenient forum, that the venue of such suit, action or
proceeding is improper, or that this Agreement or any Loan Document may not be
enforced in or by the New York Courts, (iii) hereby agrees not to seek, and
hereby waives, any collateral review by any other court, which may be called
upon to enforce the judgment of any of the New York Courts, of the merits of any
such suit, action or proceeding or the jurisdiction of the New York Courts, and
(iv) waives personal service of any and all process upon it and consents that
all such service of process be made by certified or registered mail addressed as
provided in Section 13 hereof or at such other address of which the Agent shall
have been notified pursuant thereto and service so made shall be deemed to be
completed upon actual receipt thereof. Nothing herein shall limit any Secured
Party’s right to bring any suit, action or other proceeding against the Grantor
or any of any of the Grantor’s assets or to serve process on the Grantor by any
means authorized by Law.

 

11.     This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.

 

12.     THE GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY A
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

13.     All notices, requests and demands to or upon the Agent or the Grantor
shall be effected in the manner provided for in Section 9.02 of the Credit
Agreement and the related provisions of any other applicable Loan Documents.

 

14.     In the performance of its obligations, powers and rights hereunder, the
Agent shall be entitled to the rights, benefits, privileges, powers and
immunities afforded to it as Agent under the Credit Agreement and the other
applicable Loan Documents. The Agent shall be entitled to refuse to take or
refrain from taking any discretionary action or exercise any discretionary
powers set forth in the Security Agreement unless it has received with respect
thereto written direction of the Borrower or Required Lenders in accordance with
the Credit Agreement. Notwithstanding anything to the contrary contained herein,
the Agent shall have no responsibility for the creation, perfection, priority,
sufficiency or protection of any liens securing Secured Obligations (including,
but not limited to, no obligation to prepare, record, file, re-record or re-file
any financing statement, continuation statement or other instrument in any
public office). The permissive rights and authorizations of the Agent hereunder
shall not be construed as duties. The Agent shall be entitled to exercise its
powers and duties hereunder through designees, specialists, experts or other
appointees selected by it in good faith.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Trademark / Patent /
Copyright Security Agreement to be duly executed and delivered as of the date
first above written.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Agent

 

By:

Name:

Title:

 

Grantor:

 

[Name of Grantor]

 

By:

Name:

Title:

 

--------------------------------------------------------------------------------

 

 

 

 

Schedule A

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT B

 

Form of Joinder Agreement

 

This JOINDER AND ASSUMPTION AGREEMENT is made ___________ by
___________________________, a __________________________ (the “New Grantor”).

 

Reference is made to (i) the Credit Agreement dated as of January 29, 2018 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”) among K. Hovnanian Enterprises, Inc., a California
corporation (the “Borrower”), Hovnanian Enterprises, Inc., a Delaware
corporation (“Holdings”), each of the other Guarantors party thereto, each of
the Lenders party thereto and Wilmington Trust, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”), (ii) the
Joinder to the Credit Agreement dated [__] pursuant to which the New Grantor
became party to the Credit Agreement as a Guarantor, (iii) the Security
Agreement dated as of September 10, 2018 by each of the Grantors (as defined
therein) in favor of the Administrative Agent, in its capacity as collateral
agent (in such capacity, the “Agent”) for the benefit of itself and the Lenders
(as the same may be modified, supplemented, amended or restated, the “Security
Agreement”), (iv) the Pledge Agreement dated as of September 10, 2018 by each of
the Pledgors (as defined therein) in favor of the Agent for the benefit of
itself and the Lenders (as the same may be modified, supplemented, amended or
restated, the “Pledge Agreement”), (v) the Amended and Restated Intercreditor
Agreement, dated as of September 8, 2016 among the Borrower, Holdings, the
guarantors party thereto, Wilmington Trust, National Association, in its
capacity as Senior Credit Agreement Administrative Agent (as defined therein),
Wilmington Trust, National Association, in its capacity as Mortgage Tax
Collateral Agent (as defined therein) and Wilmington Trust, National
Association, in its capacity as the Junior Joint Collateral Agent (as defined
therein) and the Joinder to the Amended and Restated Intercreditor Agreement,
dated as of July 27, 2017 among the Borrower, Holdings, the subsidiary
guarantors named therein, Wilmington Trust, National Association, as Trustee (as
defined therein) and Notes Collateral Agent (as defined therein), Wilmington
Trust, National Association, as Senior Credit Agreement Administrative Agent,
Wilmington Trust, National Association, as Junior Joint Collateral Agent and
Wilmington Trust, National Association, as Mortgage Tax Collateral Agent (as the
same may be amended, supplemented, amended or restated or otherwise modified
from time to time, collectively the “Amended and Restated Intercreditor
Agreement”); and (vi) the Joinder to the Amended and Restated Intercreditor
Agreement dated September 10, 2018, pursuant to which the Administrative Agent
became party to the Amended and Restated Intercreditor Agreement for the benefit
of itself and the Lenders party to the Credit Agreement. Capitalized terms used
but not otherwise defined herein shall have the meaning set forth in the Credit
Agreement or the Security Agreement or, if not defined therein, the Pledge
Agreement.

 

The New Grantor hereby agrees that effective as of the date hereof it hereby is,
and shall be deemed to be, a Grantor under the Security Agreement and the
Amended and Restated Intercreditor Agreement and a Pledgor under the Pledge
Agreement and agrees that from the date hereof until the payment in full of the
Secured Obligations and the performance of all other obligations of the Borrower
under the Loan Documents, New Grantor has assumed the obligations of a Grantor
and Pledgor under, and New Grantor shall perform, comply with and be subject to
and bound by, jointly and severally, each of the terms, provisions and waivers
of, the Security Agreement, the Pledge Agreement, and each of the other Loan
Documents which are stated to apply to or are made by a Grantor. Without
limiting the generality of the foregoing, the New Grantor hereby represents and
warrants that each of the representations and warranties set forth in the
Security Agreement and the Pledge Agreement is true and correct as to New
Grantor on and as of the date hereof as if made on and as of the date hereof by
New Grantor.

 

New Grantor hereby makes, affirms, and ratifies in favor of the Secured Parties
and the Agent, the Security Agreement, the Pledge Agreement and each of the
other Loan Documents given by the Grantors to the Agent. In furtherance of the
foregoing, New Grantor shall execute and deliver or cause to be executed and
delivered at any time and from time to time such further instruments and
documents and do or cause to be done such further acts as may be reasonably
necessary to carry out more effectively the provisions and purposes of this
Joinder Agreement (including, for the avoidance of doubt, the actions described
in Section 10.04 of the Credit Agreement).

 

New Grantor has attached hereto Schedule 1 that supplements Schedules 1(a),
2(b), 2(c), 4, 5(a), and 5(b) to the Perfection Certificate and certifies, as of
the date hereof, that the supplemental information set forth therein has been
prepared by the New Grantor in substantially the form of the equivalent
Schedules to the Perfection Certificate, and is complete and correct in all
material respects.

 

IN WITNESS WHEREOF, the New Grantor has duly executed this Joinder Agreement and
delivered the same to the Agent for the benefit of the Secured Parties, as of
the date and year first written above.

 

[NAME OF NEW GRANTOR]

By:____________________________

Title:__________________________

Schedule 11

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT C

 

FORM OF PERFECTION CERTIFICATE

 

The undersigned is a duly authorized officer of each of K. Hovnanian
Enterprises, Inc. (the “Borrower”) and the entities listed on Schedule 1 hereto
(each such entity together with the Borrower, a “Grantor”). With reference to
the Security Agreement dated as of September 10, 2018 (the “Security Agreement”)
among the Borrower, the Guarantors party thereto and Wilmington Trust, National
Association, as Administrative Agent in its capacity as collateral agent (in
such capacity, the “Agent”) (terms defined in the Security Agreement being used
herein as therein defined), each of the undersigned certifies to the Agent and
each other Secured Party as follows:

 

1.      Names. (a) The exact legal name of each Grantor (for which certificate
or articles of incorporation, limited liability membership agreement or similar
organizational documents (the “Constituent Documents” were delivered to the
Agent, as it appears in each respective Constituent Document), the type of
organization and the jurisdiction of organization (or formation, as applicable)
for such Grantor is set forth in Schedule 1(a) hereto and (b) the exact legal
name (except with respect to capitalization) of each Grantor (other than a
Grantor set forth on Schedule 1(a) hereto), the type of organization and the
jurisdiction of organization (or formation, as applicable) for such Grantor is
set forth in Schedule 1(b) hereto.

 

2.      Lien Search Grantors. (a) Set forth on Schedule 2(a) is the name of each
Grantor selected for lien searches (the “Lien Search Grantors”) and the county
in which each Lien Search Grantor’s chief executive office is located, if such
office is not located at 90 Matawan Road, Fifth Floor, Matawan, NJ 07747, as
applicable.

 

(b)     Set forth in Schedule 2(b) hereto is each other entity name (including
trade names or similar appellations) each Lien Search Grantor has had in the
last five years, together with the date of the relevant change.

 

(c)     Except as set forth in Schedule 2(c) hereto, no Lien Search Grantor has
changed its identity or entity structure in any way within the past five years.

 

3.      UCC Filings. In order to perfect the Liens granted by the Grantors, duly
completed financing statements on Form UCC-1 with respect to each Grantor, with
the collateral described as “All Personal Property” or “All Assets”, have been
delivered to the Agent for filing in the Uniform Commercial Code filing office
in each jurisdiction identified in paragraph 1 above, as applicable.

 

4.     Deposit Accounts and Securities Accounts. Set forth as Schedule 4 hereto
is a true and complete list of all Deposit Accounts and Securities Accounts
maintained by each Grantor, including the name of each institution where each
such account is held, the name of each Grantor that holds each account and
whether such Deposit Account or Securities Account is currently subject to a
control agreement as of the date hereof. Schedule 4 shall not include escrow
accounts (in which funds are held for or of others by virtue of customary real
estate practice or contractual or legal requirements).

 

5.     Intellectual Property. (a)      Set forth as Schedule 5(a) hereto is a
true and complete list of all of each Grantor’s Patents, Patent Licenses,
Trademarks and Trademark Licenses (each as defined in the Security Agreement)
registered with the United States Patent and Trademark Office, and all other
Patents, Patent Licenses, Trademarks and Trademark Licenses, including the name
of the registered owner and the registration number of each Patent, Patent
License, Trademark and Trademark License owned by such Grantor.

 

(b)     Set forth as Schedule 5(b) hereto is a true and complete list of all of
each Grantor’s United States Copyrights and Copyright Licenses (each as defined
in the Security Agreement), and all Copyright Licenses, including the name of
the registered owner and the registration number of each Copyright or Copyright
License owned by such Grantor.

 

(c)     In order to preserve, protect and perfect the security interests in the
United Sates Trademarks, Trademark Licenses, Patents, Patent Licenses,
Copyrights and Copyright Licenses set forth on Schedule 5(a) and Schedule 5(b),
duly signed copies of the Intellectual Property Security Agreement by the
applicable Grantor have been delivered to the Collateral Agent for filing with
the United States Patent and Trademark Office and United States Copyright
Office, as applicable.

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, I have hereunto set my hand this __________, 20__.

 

[GRANTOR]

 

__________________________________

Name:
     Title:

 

--------------------------------------------------------------------------------

1 Schedules 1(a), 2(b), 2(c), 4, 5(a) and 5(b) of the Perfection Certificate to
be updated as necessary.